Citation Nr: 0829083	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for claimed 
schizophrenia.  

2.  Entitlement to service connection for claimed arthritis.  

3.  Entitlement to service connection for claimed gout.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and December 2004 rating 
decision of the RO.  

The veteran has raised the issue of service connection for 
gout as secondary to service-connected residuals of a 
fracture of the right great toe.  (see, VA Form 9, dated and 
signed by the veteran in May 2005).  As this matter has not 
been developed for appellate consideration, it is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of schizophrenia, arthritis or gout in service or 
for many years thereafter.  

2.  The currently diagnosed schizophrenia is not shown to be 
due to any event or incident of the veteran's period of 
active service.  

3.  The veteran currently is not shown to suffer from gout or 
arthritis that is causally linked to a documented injury, 
including the service-connected right great toe fracture, or 
other specific event during his period of service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by schizophrenia is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The veteran does not have disability manifested by 
arthritis due to disease or injury that was incurred in or 
aggravated by active service; nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The veteran does not have disability manifested by gout 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

Proper notification should also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal. 
Id.  

With regard to the service connection issues decided below, 
VA provided the veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in letters, issued in May 2003 and 
September 2004.  The letters informed the veteran to let VA 
know of any evidence he thought would support his claims, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  By a March 2006 letter, the RO informed the veteran 
of the Dingess elements involving disability ratings and 
effective dates.  Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  As stated above, the veteran was provided 
pre-adjudication VCAA notice via the May 2003 and September 
2004 letter.  Id.  


	Duty to Assist

Regarding VA's duty to assist the veteran with his service 
connection claims on appeal, relevant service medical 
records, post-service private and VA medical reports and 
statements, and Social Security Administration records have 
been associated with the claims file.  

Regarding the instant service connection claims, as there is 
no medical evidence establishing any etiological relationship 
between any currently diagnosed schizophrenia, arthritis and 
gout to military service, there is no reasonable possibility 
that a VA examination(s) would result in findings favorable 
to the veteran.  Accordingly, the Board finds that an 
etiology opinion is not "necessary" regarding the claims for 
service connection for schizophrenia, arthritis and gout.  
See, generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

In addition, the Board notes that the veteran's claims file 
indicates that the veteran has received VA Vocational 
Rehabilitation training.  (see, July 2006 VA outpatient 
report).  The veteran's full Vocational Rehabilitation and 
Education (VRE) folder is not associated with the claims 
folder.  

Here, insofar as the veteran has not argued that evidence 
contained in his VRE file is relevant in the disposition of 
the instant claims, there is no prejudice to him in 
proceeding with the his current appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Finally, on a VCAA Notice Response Form, dated and signed by 
the appellant in May 2006, he indicated that he did not have 
any additional evidence to submit in support of his service 
connection claims decided in the decision below.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the veteran's service connection claims 
discussed in the decision below.  


II.  Laws and Regulations

Service Connection-general criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned. 
38 C.F.R. § 3.303(b) (2007).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Presumptive Service Connection-criteria

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or a psychosis 
become manifested to a degree of 10 percent within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in service, even though 
there is no evidence of such diseases during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  


III.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

In this appeal, the veteran asserts that his psychotic 
symptoms began during early adolescence and continued 
throughout service to the present.  He reports seeing a 
physician during service who gave him medication after he 
refused to kill people for political reasons.  (see, VA 
outpatient reports, dated in June 2005 and January 2007).  He 
also apparently relates the development of gout to the 
fracturing of his big toe during service.  

Significantly, a careful review of the service treatment 
record shows that the veteran expressly denied having or ever 
having had nervous trouble of any sort and depression or 
excessive worry when examined on entry into service and at 
the time of discharge in April 1981.  

Thus, his current lay assertions of having longstanding 
psychiatric problems are inconsistent with other, more 
reliable information he provided during service and must 
viewed as having limited probative value for the purpose of 
establishing a continuity of symptomatology since service.  
Obviously, with this medical record, it would legally 
impermissible to conclude that any innocently acquired 
psychiatric disorder had existed prior to his period of 
active service.  

There also are no clinical records showing complaints or 
findings of a psychiatric disorder while on active duty to 
support his current assertions of having received medical 
attention or treatment during service.  

The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence, but may weigh the absence 
of contemporaneous medical evidence against the lay evidence 
in determining credibility.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  

To the extent the veteran's statements must be weighed as 
evidence of a continuity of symptomatology or treatment 
before, during and after service, the submitted private and 
VA medical evidence only serves to document the onset of the 
claimed conditions in April and May 2003, when he was 
diagnosed with paranoid schizophrenia and arthritis and an 
assessment of "likely gouty arthritis" was recorded.  

The lengthy period between the veteran's service discharge in 
April 1981 and the only medical evidence first showing 
schizophrenia, arthritis or gout in 2003 does not serve to 
provide a basis for linking the development of arthritis or 
gout to a specific manifestation or injury in service, to 
include the service-connected fracture of the right great 
toe.  

On this evidentiary record, the evidence must be found to 
preponderate against the claims.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Finally, the Board finds that the veteran's lay assertions 
are not supported by competent nexus evidence or any medical 
evidence that would tend to link the claimed conditions to 
service.  His assertions alone cannot constitute medical 
evidence because as a lay person the veteran is not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Without more from the veteran, the obtaining of a VA medical 
opinion as to the incurrence or aggravation of any claimed 
condition during service would involve prohibited speculation 
as such review would be based currently uncorroborated 
history as provided by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  For this reason, the Board finds 
no reasonable possibility that further development of the 
record would yield results to substantiate his claims under 
the law.  

Finally, as the preponderance of the evidence is against the 
veteran's claims, the benefit-of-the-doubt doctrine does not 
apply.  Accordingly, on this record, the claims of service 
connection for schizophrenia, arthritis and gout must be 
denied.  



ORDER

Service connection for schizophrenia is denied.  

Service connection for arthritis is denied.  

Service connection for gout is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


